—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We agree with plaintiff that Supreme Court properly denied that part of defendant’s motion seeking summary judgment on the false arrest cause of action. However, defendant is entitled to summary judgment dismissing the complaint to the extent that it alleges a cause of action for prima facie tort, i.e., the infliction of intentional harm, based on plaintiff’s failure to plead special damages (see, Lincoln First Bank v Siegel, 60 AD2d 270, 279-280), and we modify the order accordingly. (Appeal from Order of Supreme Court, Oneida County, Buckley, J. — Summary Judgment.) Present — Hayes, J. P., Hurlbutt, Scudder and Kehoe, JJ.